Citation Nr: 0940966	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other posttraumatic stress disorder.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied service connection for 
PTSD, schizophrenia and a personality disorder.

During the course of the appeal, jurisdiction over the 
Veteran's claims folder was transferred to the Albuquerque 
New Mexico RO in April 2003, and to the Baltimore, Maryland 
RO in November 2003.  However, in an April 2004 statement, 
the Veteran indicated that he continued to reside in New 
Mexico, and requested that jurisdiction over his claims 
folder be returned to the Albuquerque RO.  Thereafter, in an 
April 2005 statement to the RO, the Veteran indicated that he 
was no longer residing in New Mexico, and requested that his 
claims folder be returned back to the RO in Baltimore, 
Maryland.

The Veteran and his wife testified at the RO before a 
decision review officer in July 2003.  A transcript of that 
hearing has been associated with the claims folder.  During 
the course of his hearing, the Veteran expressed his desire 
to withdraw a claim of entitlement to service connection for 
post-traumatic stress disorder.  He submitted a signed 
statement to that effect in conjunction with his hearing.  
However, in his October 2003 substantive appeal, the Veteran 
discussed his claimed stressors and requested assistance with 
their verification.  Subsequently, in an April 2005 statement 
to the RO, the Veteran specifically indicated that he wanted 
to reopen his claim for service connection for PTSD.  
However, the RO has not yet taken action on this request, so 
the claim of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD is 
AGAIN referred to the RO for appropriation action.

This matter was before the Board in March 2005, January 2006, 
October 2006, and September 2007 and was remanded each time 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded again.

In its September 2007 remand, the Board directed the AMC/RO 
to refer the claims folder, along with any additional records 
obtained, to the same VA examiner who conducted the February 
2006 psychiatric examination.  If the February 2006 examiner 
was not available, another examiner with the appropriate 
expertise was to issue an addendum opinion, based only on a 
claims folder review.  Such examiner was to review the entire 
record, including any new records added to the folder, and 
express an opinion regarding the nature and etiology of any 
current psychiatric condition the Veteran suffered from.  
This September 2007 remand did not direct that another 
examination of the Veteran was to be performed.  

However, the AMC appears to have been under the impression 
that a new examination was required by the remand, and so did 
not refer it to the February 2006 examiner, as the Veteran 
had moved out of state.  The AMC then scheduled the Veteran 
for an examination that the Board's September 2007 remand did 
not order.  The Veteran subsequently did not appear for the 
June 2009 examination scheduled by the AMC.  The Board notes 
that a claims folder review and addendum opinion can be 
provided by the February 2006 VA examiner regardless of where 
the Veteran is located, as an examination is not required or 
directed.  Therefore, the Board finds that the September 2007 
remand has still not been adequately effectuated and another 
attempt to get a claims folder and addendum opinion should be 
made.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, Id.  
The Board finds that this matter must be remanded again for 
compliance with the instructions of the previous remand.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for an examination (if the September 
2006 examiner is not available and a subsequent examiner 
requires one) and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655. 

The claims folder also reflects that the Veteran has 
submitted a 1980 record showing that the Veteran was employed 
at the Philadelphia Naval Shipyard as a civilian.  The 
Veteran has claimed that his employment records from the 
shipyard should contain indications that he was not let back 
on the job after psychiatric hospitalization because he was 
told that it was "too dangerous of an environment for [him] 
to be in."  There is no indication in the record that the RO 
ever attempted to obtain any employment records from the 
Philadelphia Naval Shipyard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
employment records from 1980 through 1981 
from the Philadelphia Naval Shipyard in 
Philadelphia, Pennsylvania, and associate 
them with the claims folder.

2.  Once action requested in paragraph 1 
has been completed to the extent possible, 
refer the claims folder, which should 
include copies of this remand order, to 
the VA physician who conducted the 
February 2006 medical examination, if he 
is available (if he is not, then to 
another VA physician who is qualified to 
address the issue on appeal).  The Board 
notes that while the Veteran has moved, 
this remand only requires a claims folder 
review if the original examiner is 
available.  

The claims folder, including a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  The examination 
report is to include a detailed account of 
the Veteran's history as based on his 
examinations and outpatient treatment 
reports located in the folder.  

a.  The examiner should express an 
opinion as to (1) the nature of any 
current psychiatric disorder, and (2) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or aggravated in service, or 
is otherwise etiologically related to 
the Veteran's period of service in any 
way, including as related to High 
Intensity Radio Frequency Radiation, 
Electromagnetic Waves (Radar Waves).  
The examiner must delineate all 
diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  

The examination report should include the 
rationale for all opinions expressed and 
the foundation for all conclusions should 
be set forth, including comments on the 
various private and VA psychiatric 
diagnoses of record.

If the VA examiner who conducted the 
February 2006 examination is NOT available 
to conduct the review directed herein and 
the matter is referred to another VA 
physician, then inquire of that physician 
whether he or she requires a physical 
examination of the Veteran to provide the 
requested opinion.  

If so, attempt to schedule the Veteran for 
such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deems is warranted. 

3.  Readjudicate the claim based on the 
whole record.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto. Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

